 In the Matter of COMMONWEALTH DIVISION OF GENERAL STEEL CAST-INGS CORPORATIONandINTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, WELDERS AND HELPERS OF AMERICA;INTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9; PAT-TERN MAKERS ASSOCIATION OF ST. Louis AND VICINITY, and AMAL-GAMATED ASSOCIATION OF IRON, STEEL AND TIN WORKERS OF AMERICA,LOCAL LODGE No. 1022Cases Nos. R-196 to R-199, inclusiveSUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 19, 1937STATEMENT OF THE CASEOn May 18 and 20, 1937, International Brotherhood of Boiler-makers, Iron Ship Builders, Welders and Helpers of America, hereincalled the Boilermakers Union; International Association of Ma-chinists,DistrictNo. 9, herein called the I. A. M.; and PatternMakers Association of St. Louis and Vicinity, herein called theP. M. A., filed with the Acting Regional Director for the FourteenthRegion (St. Louis, Missouri), three separate petitions alleging thatquestions affecting commerce had arisen concerning the representa-tion of those employees of General Steel Castings Corporation, hereincalled the Company, who are employed in its Commonwealth Divi-sion, located at Granite City, Illinois, and requesting the NationalLabor Relations Board, herein called the Board, to conduct an investi-gation pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The three unions above mentionedare herein called collectively the Federation Unions.On May 26,1937, the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, authorized the Acting RegionalDirector to conduct investigations and to provide for appropriatehearings.On June 11, 1937, a petition to the same effect as those describedabove was filed with the same Acting Regional Director, by Amalga-mated Association of Iron, Steel and Tin Workers of America,146 DECISIONS AND ORDERS147Local Lodge No. 1022, herein called theAmalgamated.On June12, 1937, the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of the above Rules and Regulations,authorized the Acting Regional Director to conduct an investigationand provide for an appropriate hearing; and the Board furtherordered, pursuanttoArticleIII, Section 10 (c) (2),of the aboveRules and Regulations,that the four cases be consolidated for thepurposes of the hearing.Pursuant to a notice of hearing duly issued and served by theActing Regional Director upon the Company and the four petition-ing unions,a hearing was held in St. Louis, Missouri,on July 2, 3,6,and 7, 1937, before William Seagle, the Trial Examiner dulydesignated by the Board.On October 4, 1937, the Board issued aDecision and Direction of Elections 1 which provided that three elec-tions be held within fifteen(15) days of the date of the Direction.In its Decision the Board made no final determination as to theappropriate unit for the purposes of collective bargaining with theCompany.The Amalgamated had contended that all of the em-ployees engaged in production and maintenance,exclusive of super-visory employees,constituted a single appropriate unit.The Fed-eration Unions contended, however, that the Company'swelders andacetylenecutters,maintenance machinists,and pattern makers con-stituted three separate appropriate units.The Board stated that sinceeither contention could be sustained, it would direct that separateelections be held for the three described groups and would decide theissue on the basis of the preference indicated by the employees inthe elections.It-therefore,directed that one election by secret ballotbe held among the Company's welders and acetylene cutters to de-termine whether they desired to be represented by the BoilermakersUnion or the Amalgamated; that another be held among the main-tenance machinists to determine whether they desired to be repre-sented by the I. A. M. or the Amalgamated ; and that a third beheld among the pattern makers to determinewhether theydesiredto be represented by the P. M. A. or the Amalgamated, for the pur-poses.of collective bargaining.As to the balance of the maintenance and production employeesof the Company, the Board stated that the Amalgamated had in-troduced satisfactory evidence of majority.Consequently, no elec-tion was necessary among these employees since the Amalgamatedcould be certified as the representative of the employees in whateverunit was found appropriate for the production and maintenanceemployees of the Company generally.On October 18, 1937, the Amalgamated filed a petition with theBoard requesting that its name be withdrawn from the ballot in all13 N.L.R B 779 148NATIONAL LABOR RELATIONS BOARDthree of the elections which had been ordered, and that the electionsbe postponed.After postponing, on October 19, 1937, the holding ofthe election, the Board, on October 20, 1937, issued an Amendmentto the Decision and Directions of Elections.2As amended, the Direc-tion of Elections provided merely that the employees in the threegroups described in the original Direction of Elections should be per-mitted to indicate whether or not they desired to be represented bythe respective Federation Unions for the purposes of collective bar-gaining.The elections were directed to be held within ten (10)days of the date of the Amendment. The decision as amended pro-vided that such of the groups as chose to be represented by one ofthe Federation Unions would constitute separate appropriate unitsand that the certification of the Amalgamated would be made afterthe elections had been held.Pursuant to the Direction of Elections as amended, secret ballotswere conducted on October 29, 1937. Full opportunity was affordedto all parties to this investigation to participate in the conduct of thesecret ballots and to make challenges.On November 1, 1937, theagent of the Board who conducted the ballots caused to be servedon the parties his Intermediate Report on the conduct of the ballots.No objections with respect to the conduct of the elections were filedto the Intermediate Report, and it was forwarded by the Acting Re-gional Director to the Board in Washington, D. C.As to the results of the secret ballots, the Intermediate Reportshowed the following :Welders and acetylene cuttersTotal number of ballots cast________________________________146Total number of void ballots________________________________0Total number of challenged ballots__________________________1Total number of ballots cast for the Boilermakers Union______ 114Total number of ballots cast against the Boilermakers Union__31Maintenance machinistsTotal number of ballots cast_________________________________69Total number of void ballots_________________________________0Total number of challenged ballots__________________________0Total number of ballots cast for the I. A. M._________________63Total number of ballots cast against the I. A. M.______________6Pattern makersTotal number of ballots cast_________________________________164Total number of void ballots__________________________________ 1Total number of challenged ballots___________________________2Total number of ballots cast for the P. M. A_________________ 141Total number of ballots cast against the P.M. A_____________ 202 3 N. L.R. B. 790. DECISIONS AND ORDERS149Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDING OF FACTIn order to insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that the follow-ing groups of the employees of the Commonwealth Division of theCompany constitute units appropriate for the purposes of collectivebargaining :(a)Welders and acetylene cutters;(b)Maintenance machinists;(c)Pattern makers; and(d)Production and maintenance employees, exclusive of super-visory employees, and those employees who fall withingroups (a), (b), and (c).SUPPLEMENTAL CONCLUSION OF LAWUpon the basis of the above finding of fact and upon the entirerecord in the case, the Board makes the following supplemental con-clusion of law :The following employees of Commonwealth Division of GeneralSteel Castings Corporation constitute units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act :(a)Welders and acetylene cutters;(b)Maintenance machinists;(c)Pattern makers; and(d)Production and maintenance employees, exclusive of super-visory employees, and those employees who fall withingroups (a), (b), and (c).CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by the National Labor Relations Act, 49 Stat. 449,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Brotherhood of Boiler-makers, Iron Ship Builders, Welders and Helpers of America hasbeen designated and selected by a majority of the welders and acetylenecutters of Commonwealth Division of General Steel Castings Corpo-ration, Granite City, Illinois, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of See- 150NATIONAL LABOR RELATIONS BOARDtion 9 (a) of the Act, International Brotherhood of Boilermakers,Iron Ship Builders, Welders and Helpers of America is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to wages, rates of pay, hours of work, and otherconditions of employment; andIT IS HEREBYCERTIFIED that International Association of Machinists,District No. 9, has been designated and selected by a majority of themaintenance machinists of Commonwealth Division of General SteelCastings Corporation, Granite City,Illinois, astheir representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, International Association ofMachinists, District No. 9, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect towages, rates of pay, hours of work, and other conditions of employ-ment; andIT IS HEREBY CERTIFIEDthat Pattern Makers Association of St. Louisand Vicinity, has been designated and selected by a majority ofthe pattern makers of Commonwealth Division of General Steel Cast-ings Corporation, Granite City, Illinois, as their representative forthe purposes of collective bargaining and that, pursuant to the pro-visions of Section 9 (a) of the Act, Pattern Makers Association ofSt. Louis and Vicinity is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to wages,rates of pay, hours of work, and other conditions of employment;andIT IS HEREBY CERTIFIEDthat Amalgamated Association of Iron, Steeland Tin Workers of America, Local Lodge No. 1022, has been desig-nated and selected by a majority of the production and maintenanceemployees of Commonwealth Division of General Steel Castings Cor-poration, Granite City, Illinois, exclusive of supervisory employees,welders and acetylene cutters, maintenance machinists, and patternmakers, as their representative for the purposes of collective bargain-ing, and that, pursuant to the provisions of Section 9 (a) of the Act,Amalgamated Association of Iron, Steel and Tin Workers of Amer-ica, Local Lodge No. 1022, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect towages, rates of pay, hours of work, and other conditions ofemployment.